 



Exhibit 10.01

(FAIRISAAC LOGO) [c94452fairisaac.gif]

April 15, 2005

Mr. Michael H. Campbell
495 Ash Street
Winnetka, IL 60093

Dear Michael:

On behalf of Fair Isaac Corporation (“Fair Isaac”), I am pleased to present you
with the following offer of employment as Vice President and Chief Operating
Officer-Products. The terms of the offer are described below:



  1.   In this capacity, you’ll report directly to me. Based on our previous
discussions and my understanding of your availability, I’d like you to start as
soon as possible. Upon your acceptance of this offer we’ll agree on a specific
start date.     2.   Your annual base salary will be $375,000 (less tax
withholding) calculated and paid on established bi-weekly payroll dates.    
3.   You will participate in the Fair Isaac Management Incentive Plan for FY05
with an annual payout opportunity ranging from zero to 100% of your annual base
salary depending upon both company performance and your attainment of personal
performance objectives as reflected in summary performance ratings. These
personal objectives will incorporate subjective and objectively measurable
outcomes. Incentive awards will be calculated and paid on a semi-annual basis,
however, both semi-annual and year-to-date performance will be considered in
determining specific payouts. Your participation in this Plan will commence upon
your hire date and the Company will guarantee a minimum award payment of $50,000
(less applicable taxes) for the April through September, 2005 semi-annual cycle
provided you are actively employed on the date of payment and judged to be
performing at an “achieving expectations” level. A copy of the Plan accompanies
this letter.     4.   You will be awarded a grant of 200,000 non-qualified stock
option shares per the terms and conditions of the Fair Isaac Corporation 1992
Long-Term Incentive Plan. This grant is contingent upon approval of the
Compensation Committee of the Board of Directors (the “Committee”) which
convenes periodically to review and approve proposed awards. This grant will be
effective and assigned an exercise price equal to the closing market value on
the effective date of the Committee’s approval which will be on or soon after
your employment effective date. Twenty-five percent of these shares will vest on
each anniversary date of the grant. You will receive a detailed packet of
information describing your grant approximately 4-6 weeks following the
Committee’s approval.

- 1 -



--------------------------------------------------------------------------------



 



  5.   You will be eligible to participate in Fair, Isaac’s comprehensive set of
benefit programs including health and welfare, 401(k) and Employee Stock
Purchase and Supplemental Retirement and Savings Plans. In addition, you will
accrue vacation at the rate of four (4) weeks per year as of your hire date with
all other terms and conditions of the Company’s time-off policies applicable.
Detailed information about these programs accompanies this letter.     6.   You
will be provided with relocation assistance to facilitate your family’s
transition from Illinois to Minneapolis. As discussed, I’m supportive of a
reasonable delay in the timing of your formal move (by the end of summer would
be fine) provided you begin working out of the Minneapolis office immediately. A
copy of the Fair Isaac Relocation Policy is enclosed. To initiate this benefit,
you will need to sign and return the enclosed “Relocation Agreement” form. While
your specific relocation needs have yet to be determined, the Company will
provide you with a relocation package of up to $300,000 to substantially offset
the bulk of your relocation expenses. Qualified relocation expenses will be
reimbursed upon submission of approved expense reports accompanied by receipts
or direct billing from approved third party vendors. Further, to the extent
elements of your relocation package represent taxable, non-deductible income to
you, the Company will apply a standard “gross-up” protocol to substantially
eliminate your tax liability. Our relocation consulting firm is available to
begin working with you at your request.     7.   You will be offered
participation in a Management Change-in-Control Agreement, subject to approval
of the Company’s Board of Directors, which, among other things, will provide for
accelerated vesting of unvested stock options and enhanced severance benefits in
the event of a qualified change-in-control of Fair Isaac followed by a qualified
termination of your employment. A copy of the template Agreement accompanies
this letter.     8.   This offer letter does not constitute an Employment
Agreement and your employment will be “at-will” meaning that either you or the
Company may terminate your employment relationship at any time for any reason,
with or without cause or notice. This term of employment is not subject to
change or modification of any kind except by a written agreement signed by both
you and the CEO of the Company.     9.   You will be required to sign a standard
Proprietary Information and Inventions Agreement at the time of your hire date.
A copy of this agreement accompanies this letter. In addition, your employment
is conditioned upon the completion of our standard Criminal Background Review
and reference checking process. Please complete the enclosed Employment
Application form and fax it to Richard Deal, VP-Human Resources, at 612-758-5201
as soon as possible.

- 2 -



--------------------------------------------------------------------------------



 



Michael, I’m confident that your experience and leadership skills will allow you
to make significant contributions to Fair Isaac’s continued success while
allowing you to achieve your own professional goals. As you consider this offer,
feel free to contact myself at 612-758-5210 or Richard Deal at 612-758-5225 with
any questions. Upon acceptance, please complete the section below and return a
signed copy to Richard’s attention at the above fax number.

              Sincerely,
                 Tom Grudnowski         President & CEO     

I have read and accept this offer of employment. I understand that any other
agreements which may have previously been made to me are superseded by this
offer.



Dated:                 Michael H. Campbell

- 3 -